Title: From Thomas Jefferson to the Senate, 11 January 1803
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
            
          
          The Spoliations and irregularities committed on our commerce during the late war by subjects of Spain, or by others deemed within her responsibility, having called for attention, instructions were accordingly given to our minister at Madrid to urge our right to just indemnifications, and to propose a convention for adjusting them. the Spanish government listened to our proposition with an honorable readiness, and agreed to a Convention, which I now submit for your advice and consent. It does not go to the satisfaction of all our claims: but the express reservation of our right to press the validity of the residue has been made the ground of further instructions to our minister, on the subject of an additional article, which it is to be hoped will not be without effect. 
          
            Th: Jefferson Jan. 11. 1803.
         
          
        